DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baden (DE3536206 A1).  Bates shows the use of a top cover (1,2,3) for a base (the vehicle seat its mounted on) comprising a top cover body (1,2,3), wherein an upper surface of the top cover body is provided with a protrusion (7) located at a front end of the top cover body, and the upper surface of the top cover body is further provided with a seat area (1) located on a periphery of the protrusion for a child to sit.  Bates further shows the top cover having an armrest (Fig. 2) integrally formed thereto along with several through holes (10), which receive the seat belt.  Regarding claim 5, a bottom cover (the vehicle seat) whereupon the top cover is attached via a seat belt in order that the bottom cover is located underneath.  Regarding claim 9, the backrest is attached to the top cover and the bottom cover which comprise the base whereby the backrest is located at a rear of the base.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos. 9,610,869, 2005/0173956 and 2017/0282758 show features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
December 17, 2022